Citation Nr: 0428777	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  02-20 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for superficial 
thrombophlebitis of the right calf during the period from 
September 26, 1997, to October 8, 1998.

2.  Entitlement to a compensable rating in excess of 10 
percent for superficial thrombophlebitis of the right calf 
effective from October 9, 1998.

3.  Entitlement to a compensable rating for superficial 
thrombophlebitis of the left calf effective from July 23, 
1997.

4.  Entitlement to a compensable rating for superficial 
thrombophlebitis of the left elbow effective from October 29, 
1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1991 to January 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
granted entitlement to service connection and established the 
present disability evaluations.  The veteran withdrew his 
request for a personal hearing by correspondence dated in 
February 2003.

The Board notes the February 2000 rating decision granted 
service connection for superficial thrombophlebitis of the 
right calf from September 26, 1997, and assigned a 10 percent 
rating effective from October 9, 1998.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
separate or "staged" schedular disability ratings may be 
assigned subsequent to an initial award of service connection 
based upon the facts in each case.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  As the veteran has expressed 
disagreement from the evaluations assigned in the initial 
rating determination, the Board finds the issues for 
appellate review are more appropriately addressed as provided 
on the title page of this decision.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The veteran's service-connected superficial 
thrombophlebitis of the right calf during the period from 
September 26, 1997, to January 11, 1998, was manifested by 
intermittent edema, without evidence of persistent moderate 
swelling of the leg, moderate discoloration, pigmentation, 
cyanosis, eczema, ulceration, or massive board-like swelling 
with severe and constant pain at rest.

3.  The veteran's service-connected superficial 
thrombophlebitis of the right calf since January 12, 1998, 
has been manifested by edema, improved by elevation, with 
stasis pigmentation and eczema to the feet, without evidence 
of persistent edema, intermittent ulceration, subcutaneous 
induration, persistent ulceration, or massive board-like 
edema with constant pain at rest.
	
4.  The veteran's service-connected superficial 
thrombophlebitis of the left calf from July 23, 1997, to 
January 11, 1998, was manifested by intermittent edema, 
without evidence of persistent moderate swelling of the leg, 
moderate discoloration, pigmentation, cyanosis, eczema, 
ulceration, or massive board-like swelling with severe and 
constant pain at rest.

5.  The veteran's service-connected superficial 
thrombophlebitis of the left calf since January 12, 1998, has 
been manifested by edema, improved by elevation, with stasis 
pigmentation and eczema to the feet, without evidence of 
persistent edema, intermittent ulceration, subcutaneous 
induration, persistent ulceration, or massive board-like 
edema with constant pain at rest.

6.  The veteran's service-connected superficial 
thrombophlebitis of the left elbow from October 29, 1997, to 
January 11, 1998, was manifested by intermittent edema, 
without evidence of persistent swelling of the arm or forearm 
not increased in the dependent position, moderate 
discoloration, pigmentation, cyanosis, eczema, ulceration, or 
massive board-like swelling with severe and constant pain at 
rest.

7.  The veteran's service-connected superficial 
thrombophlebitis of the left elbow since January 12, 1998, 
has been manifested by edema, improved by elevation, without 
evidence of persistent edema, stasis pigmentation, eczema, 
intermittent ulceration, subcutaneous induration, persistent 
ulceration, or massive board-like edema with constant pain at 
rest.

6.  The evidence does note demonstrate any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization, related to 
the service-connected disorders. 


CONCLUSIONS OF LAW

1.  A compensable rating during the period from September 26, 
1997, to January 11, 1998, for superficial thrombophlebitis 
of the right calf is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.104, Diagnostic 
Code 7121 (as effective prior to January 12, 1998).

2.  A 10 percent rating, but no higher, effective from 
January 12, 1998, for superficial thrombophlebitis of the 
right calf is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.104, Diagnostic Code 7121 
(2004).

3.  A compensable rating during the period from July 23, 
1997, to January 11, 1998, for superficial thrombophlebitis 
of the left calf is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.104, Diagnostic Code 
7121 (as effective prior to January 12, 1998).

4.  A 10 percent rating, but no higher, effective from 
January 12, 1998, for superficial thrombophlebitis of the 
left calf is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.104, Diagnostic Code 7121 
(2004).

6.  A compensable rating during the period from October 29, 
1997, to January 11, 1998, for superficial thrombophlebitis 
of the left elbow is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.104, Diagnostic 
Code 7121 (as effective prior to January 12, 1998).

7.  A 10 percent rating, but no higher, effective from 
January 12, 1998, for superficial thrombophlebitis of the 
left elbow is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.104, Diagnostic Code 7121 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claims by correspondence 
dated in December 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran in December 2003 were not 
given prior to the first agency or original jurisdiction (AOJ 
or RO) adjudication of the claims, the notice was provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board.  The issues on appeal were also 
re-adjudicated and a supplemental statement of the case was 
provided to the veteran in February 2004.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the December 2003 VCAA notice letter provided 
to the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the February 2004 supplemental statement of the 
case.  In light of the actual notice provided, the Board 
finds that any content deficiency in the December 2003 notice 
letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  Therefore, the Board finds further attempts to 
obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in August 1997, October 1998, 
and August 2003.  The available medical evidence is 
sufficient for adequate determinations of the issues on 
appeal.  No probative evidence demonstrating his disabilities 
have increased in severity since the last VA examination has 
been provided.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  

Factual Background

Service medical records show the veteran was hospitalized in 
December 1991 with a 12 day history of pain in a palpable 
cord along the medial calf of his left leg.  The report noted 
treatment included anticoagulation medication.  At discharge, 
the palpable cord along the left medial leg remained slightly 
tender, but most of the edema and erythema had resolved.  
Subsequent reports show he was treated for recurrent 
thrombophlebitis with upper extremity and right leg 
involvement.  

On July 23, 1997, the RO received the veteran's application 
for VA disability compensation benefits including calf vein 
thrombosis.  He indicated he had received no treatment for 
this disorder since service.

On VA examination in August 1997 the veteran reported no 
present left calf pain, but approximately three episodes per 
year of erythema, swelling, and palpable cord to the left 
medial calf and anterior aspect of the left foot.  He stated 
the episodes lasted about 10 days.  The examiner noted the 
veteran's left leg was not swollen and was not red.  
Hoffman's sign was negative.  There was no evidence of 
tenderness to palpation or visual varicose veins.  The 
veteran was able to walk on his toes and heels without 
problem.  There was normal muscle strength to all muscle of 
the left leg and no evidence of muscle atrophy.  The 
diagnosis was left calf vein thrombosis in 1991 by history.

VA hospital records show the veteran was admitted on 
September 26, 1997, after complaining of right calf pain, and 
that he underwent a venous Doppler sonogram.  The diagnoses 
included superficial venous thrombosis.  Hospital records 
also show an admission on October 29, 1997, due to left elbow 
superficial venous thrombosis.  

On VA examination in October 1998 the veteran complained of 
intermittent episodes of leg pain with swelling and cramps 
localized below the knee in the gastrocnemius area.  He 
stated the episodes lasted from four to seven days.  He 
reported that he had been treated with medication since his 
October 1997 period of hospitalization, but that his episodes 
of leg pain with cramps, edema, and numbness had been more 
frequent and more severe.  The examiner noted the veteran's 
left arm had adequate three plus pulses with no skin changes.  
Examination of the right foot, however, revealed bluish 
fourth, fifth, and sixth toes with decreased peripheral two 
plus pulses, bilaterally.  The diagnosis was recurrent 
superficial thrombophlebitis.  In an addendum, the examiner 
noted a diagnosis of recurrent superficial thrombophlebitis 
due to unknown causes had been confirmed and that the 
disorder was etiologically related to service.  

VA medical records show treatment for protein C deficiency 
and multiple deep venous thrombosis.  Records dated in July 
1999 noted the veteran was treated for a recurrent skin 
lesion, primarily to the left forearm, of unclear etiology.  
The examiner noted the possibility of vascular or venous 
etiology.  

VA hospital records dated from August to September 2000 
included diagnoses of left arm deep venous thrombosis, 
history of left lower leg deep venous thrombosis, and protein 
C deficiency.  The report noted the veteran had been admitted 
after a duplex study of the left arm revealed an acute 
thrombus.  A physical examination was unremarkable except for 
minimal tenderness over the involved area and for small 
patchy hyperpigmented areas to the feet.  Subsequent reports 
noted diagnoses of dermatitis of the feet of unclear 
etiology.

VA medical records dated in February 2001, May 2001, 
September 2002 noted examination of the extremities revealed 
no evidence of clubbing, cyanosis, or edema.  There was also 
no evidence of skin discoloration or ulceration.  An 
August 2001 report noted left calf and left foot phlebitis.  
The examiner's assessment noted the veteran had a 
hypercoaguable state that resulted in superficial phlebitis.  
A January 2002 report noted abundant areas of brownish 
discolorations to the ankles.  A January 2003 report noted a 
small clot to the left forearm vein not associated with any 
bruise and that the veteran complained of continued pain to 
the legs.  A diagnosis of coagulopathy with multiple episodes 
of deep venous thrombosis due to protein C deficiency treated 
by anticoagulation medication was provided.

VA examination in August 2003 noted the veteran reported 
symptoms including cramps, severe pain, swelling, redness, 
and dilated veins to the extremities.  The examiner stated 
the disorder precluded his performing any exercise involving 
contact such as volleyball, baseball, or basketball, but that 
he had no limitations as a result of his phlebitis in his 
present employment as a postal clerk.  It was noted that the 
veteran complained that at rest and after prolonged walking 
he experienced severe pain, swelling, and edema of the arms 
and legs.  He reported his edema was partially relieved by 
elevation of the extremities and that he did not use 
compression hosiery.  His current treatment included 
medication taken on alternating days.  Examination revealed 
no visual or palpable varicose veins to the upper or lower 
extremities.  The venules to the feet were dilated.  There 
was no evidence of edema or ulcer to the upper or lower 
extremities, but there was moderate stasis pigmentation and 
eczema to the feet.  The diagnoses were superficial 
thrombophlebitis to the right calf, left calf, and left 
elbow.  

In his notice of disagreement the veteran, in essence, 
asserted higher ratings were warranted for his service-
connected disabilities.  He stated the disorders required VA 
outpatient treatment every five weeks and that he had been 
seen for emergency treatment approximately four or five 
times.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson, 12 Vet. App. 119.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's 'authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

In this case, the Board notes that the veteran's service-
connected disabilities have been evaluated under the criteria 
for post-phlebitic syndrome of any etiology, Diagnostic Code 
7121.  See 38 C.F.R. § 4.104 (2004).  Based upon a review of 
the entire record, the Board finds these rating criteria are 
appropriate for the service-connected disabilities.

The Board also notes that since the veteran submitted his 
initial application for compensation on July 23, 1997, the 
Rating Schedule was revised with respect to the regulations 
applicable to cardiovascular system disabilities, including 
Diagnostic Code 7121.  This change became effective January 
12, 1998.  62 Fed. Reg. 65207 (Dec. 11, 1997) (codified at 38 
C.F.R. § 4.104).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim for 
direct service connection shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, and for reopened claims, it shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i), (r) (2004).

The Rating Schedule criteria effective prior to January 12, 
1998, provided a 10 percent rating for persistent, moderate 
swelling of the leg not markedly increased on standing or 
walking or persistent swelling of the arm or forearm not 
increased in the dependent position; a 30 percent rating for 
persistent swelling of the leg or thigh which was increased 
on standing or walking 1 or 2 hours and readily relieved by 
recumbency with moderate discoloration, pigmentation, and 
cyanosis or with persistent swelling of arm or forearm 
increased in the dependent position with moderate 
discoloration, pigmentation, or cyanosis; a 60 percent rating 
for persistent swelling subsiding only very slightly and 
incompletely with recumbency elevation with pigmentation 
cyanosis, eczema, or ulceration; and a 100 percent rating for 
massive board-like swelling with severe and constant pain at 
rest.  38 C.F.R. § 4.104, Diagnostic Code 7121 (effective 
prior to January 12, 1998).

Based upon the evidence of record, the Board finds the 
veteran's service-connected superficial thrombophlebitis of 
the right calf, left calf, and left elbow did not warrant 
compensable ratings under the criteria effective prior to 
January 12, 1998. The medical evidence prior to that date 
demonstrated these disorders were manifested by intermittent 
edema, but there was no evidence of persistent swelling, 
moderate discoloration, pigmentation, cyanosis, eczema, 
ulceration, or massive board-like swelling with severe and 
constant pain at rest.  In fact, at his VA examination in 
August 1997 the veteran reported only approximately three 
episodes per year of erythema and swelling to the left calf 
and left foot.  

The Rating Schedule criteria effective from January 12, 1998, 
provides a 0 percent rating for asymptomatic palpable or 
visible varicose veins; a 10 percent rating for intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking with symptoms relieved by 
elevation or compression hosiery; a 20 percent rating for 
persistent edema, incompletely relieved by elevation of the 
extremity with or without beginning stasis pigmentation or 
eczema; a 40 percent rating for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration; a 60 percent rating for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration; and a 100 percent rating for massive 
board-like edema with constant pain at rest.  38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (effective after January 12, 
1998).

Based upon the evidence of record, the Board finds the 
veteran's service-connected superficial thrombophlebitis of 
the right calf, left calf, and left elbow each warrant 10 
percent ratings under the criteria effective from January 12, 
1998.  The medical evidence demonstrates these disorders have 
been manifested by intermittent edema, improved by elevation, 
and that the lower extremity disorders are also manifested by 
stasis pigmentation and eczema to the feet.  The Board finds, 
however that there is no evidence of persistent edema, 
intermittent ulceration, subcutaneous induration, persistent 
ulceration, or massive board-like edema with constant pain at 
rest as to warrant ratings in excess of 10 percent for these 
disorders.  Although VA records show the veteran has 
experienced episodes of increased symptomatology, there is 
sufficient evidence of physical examination findings in which 
no edema was observable.  Therefore, the veteran's edema is 
best described as intermittent rather than persistent.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact, the August 2003 VA examiner 
stated the veteran had no employment limitations due to his 
service-connected disabilities.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the claim for any 
higher ratings.




ORDER

Entitlement to a compensable rating during the period from 
September 26, 1997, to January 11, 1998, for superficial 
thrombophlebitis of the right calf is denied.

Entitlement to a 10 percent rating, but no higher, effective 
from January 12, 1998, for superficial thrombophlebitis of 
the right calf is granted.

Entitlement to a compensable rating during the period from 
July 23, 1997, to January 11, 1998, for superficial 
thrombophlebitis of the left calf is denied.

Entitlement to a 10 percent rating, but no higher, effective 
from January 12, 1998, for superficial thrombophlebitis of 
the left calf is granted.

Entitlement to a compensable rating during the period from 
October 29, 1997, to January 11, 1998, for superficial 
thrombophlebitis of the left elbow is denied.

Entitlement to a 10 percent rating, but no higher, effective 
from January 12, 1998, for superficial thrombophlebitis of 
the left elbow is granted.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



